BARRON, Judge.
This is an appeal from a denial of a petition for a writ of error coram nobis.
Appellant was convicted of first degree murder on March 9, 1978, and sentenced to life imprisonment. This court affirmed the conviction after oral argument, without opinion, on October 29, 1979.
The petitioner alleges ineffective assistance of counsel and recounts specific occurrences in furtherance of that allegation. Petitioner requested a hearing on the petition.
*674The circuit court, on its own motion and without a hearing on the merits, denied the petition.
The trial judge, in the instant case, stated in his memorandum that an earlier, substantially similar coram nobis petition filed by this petitioner had been denied. He denied this petition on that basis. We have reviewed the petition for writ for error coram nobis which was filed in this court on January 30, 1980, by the same petitioner, which the lower court was correct in terming “substantially similar.” That earlier petition was denied. We affirmed the lower court’s denial of that earlier petition without opinion, with all the judges concurring.
Petitioner’s claim of “ineffective assistance of counsel” is recognized as an appropriate ground for coram nobis relief. Summers v. State, 366 So.2d 336 (Ala.Cr.App.1978). Notwithstanding that fact, the mere assertion of ineffective assistance of counsel does not trigger an automatic right to a hearing on a coram nobis petition. See Stephens v. State, 420 So.2d 826 (Ala.Cr.App.1982).
For the reasons pointed out by the trial court that the current petition is substantially similar to appellant’s prior petition, which was previously denied and the denial was affirmed on appeal to this court, we find that the trial court properly denied the petition in this case. See Waldon v. State, 284 Ala. 608, 227 So.2d 122 (1969).
The actions of the trial court are in all things affirmed.
AFFIRMED.
All the Judges concur.